                             UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY

ROBERT CANTERBURY, owner of
CLC ENTERPRISES, INC.

                 Plaintiff,

v.                                                    CIVIL ACTION NO. 5:20-cv-00241


WHITE PINE INSURANCE COMPANY,

                 Defendants.



                              MEMORANDUM OPINION AND ORDER

                 Pending is Plaintiff Robert Canterbury’s Motion to Remand [Doc. 27]. The matter

is ready for adjudication.


                                                 I.

                 On May 11, 2020, Plaintiff Robert Canterbury instituted this action in the Circuit

Court of Raleigh County, West Virginia, against Defendant White Pine Insurance Company

(“White Pine”). [Doc. 1 at 1]. Mr. Canterbury’s complaint alleged that on November 18, 2015, an

accident occurred involving his tow truck which was insured by White Pine. Mr. Canterbury

asserts an $800 per day loss while the truck was being repaired. [Doc. 28 at 2]. Further, inasmuch

as his policy includes “loss of use” coverage, Mr. Canterbury alleged that his recovery is not

limited to lost profits. [Id. at 4].

                 On April 7, 2020, White Pine removed the proceeding to the Court based upon

diversity jurisdiction pursuant to 28 U.S.C. § 1332. [Doc. 1]. Mr. Canterbury is an individual who
resides in Raleigh County, West Virginia, and White Pine is a corporation “organized under the

laws of the State of Michigan, with a principal place of business Somerset, Pennsylvania.” [Id. at

1]. Additionally, White Pine asserts that the amount in controversy has been met as Mr. Canterbury

seeks (1) compensatory damages of a loss of profits in an amount not less than $70,000, (2)

punitive damages for bad faith in an amount not less than $100,000, (3) pre-judgment interest from

May 2016, (4) post-judgment interest, and (5) litigative costs and attorney fees. [Id.].

               On April 19, 2021, Mr. Canterbury filed a Motion to Remand. [Doc. 27]. Mr.

Canterbury alleges that White Pine erroneously removed this case to federal court as White Pine

now contends “that Plaintiff has either suffered a nominal or no loss of profits.” [Id. at 3]. White

Pine acknowledges that a zero sum does not meet the jurisdictional amount necessary for removal.

[Id. at 3].

                                                 II.

               Federal courts are authorized to exercise diversity jurisdiction “where the matter in

controversy exceeds the sum or value of $75,000.” 28 U.S.C. § 1332(a)(1). Satisfaction of the

amount in controversary is determined based on the record of relief requested up to the time of the

notice of removal being filed. See Atena Cas. & Sur. Co. v. Flowers, 330 U.S. 464, 466 (1947);

see also Wickline v. Dutch Run-Mays Draft, LLC, 606 F. Supp. 2d 633 (S.D. W. Va. 2009). A

plaintiff's good-faith claim for specific monetary damages in the complaint binds the defendant. St.

Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288 (1938); Horton v. Liberty Mut. Ins.

Co., 367 U.S. 348, 353 (1961); Heller v. TriEnergy, Inc., 877 F. Supp. 2d 414 (N.D. W. Va. 2012).

               Here, Mr. Canterbury’s complaint was the sole recorded pleading at the time

removal was requested. Review of the complaint irrefutably indicates that the amount in

controversy exceeds the jurisdictional amount. Mr. Canterbury’s complaint seeks damages in the



                                                 2
amount of at least $70,000 in compensatory damages, and $100,000 in punitive damages. As the

amount in controversy clearly exceeds the $75,000 threshold necessary for diversity jurisdiction,

remand would be improper. The Court has original jurisdiction over this matter.



                                              III.

              Accordingly, the Court DENIES Plaintiff Robert Canterbury’s Motion to Remand

[Doc. 27].

              The Clerk is directed to send copies of this written opinion and order to all counsel

of record and any unrepresented party.

                                            ENTERED:        June 23, 2021




                                                3
